Citation Nr: 0213996	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-08 911A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left knee injury, to include status post left total knee 
arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1976 
to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.  In that decision, the Regional Office denied the 
issue of entitlement to a disability evaluation greater than 
30 percent for the veteran's service-connected left knee 
disability.  

Following a January 1999 notification of the denial, the 
veteran perfected a timely appeal.  During the current 
appeal, and specifically in July 2001, the veteran's claims 
folder was transferred to the VA Regional Office (RO) in St. 
Petersburg, Florida due to a change in his address.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected residuals of a left knee injury, to 
include status post left total knee arthroplasty, is 
manifested by complaints of pain and instability in this 
joint, with objective examination findings of skin-colored 
scars without adhesions; a circumference of 42 centimeters 
(compared with 38 centimeters circumference of the right 
knee); slower movement of the left leg (as compared to the 
right leg); decreased sensation of the left lower leg; 
diffuse tenderness; flexion to 100 degrees with pain and 
impingement; full extension and the ability to lift the left 
leg 26 times (with "10# weights" at the left ankle) before 
experiencing a "workout" feeling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected residuals of a left knee injury, to include 
status post left total knee arthroplasty, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the April 1999 statement 
of the case as well as the supplemental statements of the 
case subsequently issued in January 2000 and March 2002 
informed the veteran of the provisions of the recently 
enacted VCAA as well as the particular evidence needed to 
substantiate his increased rating claim.  Moreover, in a July 
2001 letter, the RO informed the veteran of the specific type 
of information and evidence that he should provide to VA as 
well as the particular type of information and evidence that 
VA would attempt to obtain on his behalf.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, during the current appeal and 
specifically in October 1998, the veteran underwent a VA 
general medical examination.  

In this regard, the Board notes that review of the claims 
folder indicates that, by a September 2001 letter, the RO 
informed the veteran that a VA examination was going to be 
scheduled for him to determine the current level of his 
disability.  In addition, the RO notified the veteran of the 
consequences of his failure to report for this evaluation.  
The letter did not include the actual date and time of the VA 
examination.  Further review of the claims folder indicates 
that the veteran failed to report to a VA joints examination 
scheduled in October 2001.  Thereafter, in November 2001, the 
RO obtained the veteran's address from his bank.  This 
address was different than the address contained in the 
September 2001 letter.  

The supplemental statement of the case subsequently issued in 
March 2002 as well as the letter thereafter furnished to the 
veteran in August 2002 which informed him of the transfer of 
his case to the Board included a second new address.  Neither 
document was returned to the RO as undeliverable.  

Approximately one week after the RO's August 2002 letter, the 
Board furnished the veteran a letter which informed him of 
the Board's receipt of his file.  The address included in the 
Board's August 2002 letter was the same one contained in the 
March 2002 supplemental statement of the case and the RO's 
August 2002 letter.  The Board's August 2002 letter was 
returned to the Board as undeliverable.  Significantly, a 
complete and thorough review of the claims folder indicates 
that the veteran has not provided VA with his current 
address.  

With regard to the veteran's failure to report to the VA 
joints examination scheduled for him in October 2001 and to 
provide VA with his current address, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet.App. 60, 68 
(1993).  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the veteran's increased rating claim 
based upon a complete and thorough review of the pertinent 
evidence currently associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, between March and 
September 1976, the veteran was hospitalized for left knee 
treatment.  He reported having undergone surgery on his left 
knee in 1967 prior to service after he had ruptured a 
ligament.  During basic training, he stepped into a hole 
while running and felt a tearing on the medial side of his 
left knee.  He underwent a medial construction of his left 
knee.  At the time of the operation, gross evidence of 
chronic changes of the knee due to the previous medial 
collateral ligament injury and laxity with very little 
evidence of a new soft tissue injury was noted.  The surgery 
involved a pes anserinus plasty as well as a tightening of 
the medial collateral ligament.  Convalescence included a 
long leg cast for one week, a subsequent cast brace, and 
physical therapy.  

A physical examination conducted approximately four months 
after the medial collateral ligament reconstruction 
demonstrated moderate to marked laxity of the veteran's knee.  
The veteran was ambulatory without crutches, had very little 
symptoms in his knee, was able to run without great 
difficulty, and was able to hop on one leg without falling.  
He was found to require a Lennox-Hill Brace for any athletic 
endeavor in the future.  The treating physician expressed his 
opinion that the veteran would represent a significant 
liability to the military if he were allowed to enter basic 
training and further injure his knee.  Diagnoses included a 
medial collateral ligament rupture which existed prior to 
service and was aggravated by such military duty as well as 
status post medial meniscectomy.  

A Physical Evaluation Board examination conducted at the time 
of the veteran's hospitalization discharge in September 1976 
reflected that the veteran had a medial collateral ligament 
rupture.  The examiner noted that this disability existed 
prior to the veteran's active military duty and was 
aggravated by such service.  

A November 1976 Report of Medical Evaluation Board 
Proceedings defined the veteran's disability as other 
impairment, including moderate instability, of the left knee, 
which had existed prior to service and which was aggravated 
by an injury sustained during basic training.  The veteran's 
disability was the proximate result of his performance of 
active duty.  

Based on this evidence, by a June 1977 rating action, service 
connection was granted for post-operative residuals of a left 
knee injury and a 20 percent evaluation was assigned for this 
disability, effective from December 1976.  

In February 1981, the veteran underwent a VA examination, at 
which time he reported completing daily leg exercises to 
strengthen his leg muscles and using a hinged knee brace on 
his left knee to prevent falling.  This evaluation 
demonstrated a broad s-shaped scar measuring eight inches in 
length and 5/8 inches in width across the medial aspect of 
the joint, slight tenderness to palpation, extension to zero 
degrees, flexion to 135 degrees, moderate relaxed medial and 
lateral ligaments, positive drawer sign (indicating 
relaxation of the cruciate ligament anteriorly), painful 
motion, normal position of the patella, no swelling, minimal 
weakness of quadriceps against moderate resistance, normal 
calf muscles, sensation which was impaired to touch two to 
three inches below the surgical scar, and normal patella 
reflex.  X-rays taken of the veteran's left knee showed 
slight osteoarthritic lipping of the condyles, no evidence of 
free body within the joint space, and no radiographic 
evidence of osteochondritis dissecans.  

The examiner diagnosed post-operative status of a left knee 
disability, to include an 8-inch scar on the medial aspect of 
the joint, minor limitation of flexion, minimal weakness of 
quadriceps, minimal to moderate relaxation of ligaments, 
osteoarthritic lipping of the tibia condyles, and no free 
body.  In addition, the examiner recommended an arthrogram 
study in the future.  

Based on these examination findings, in a March 1981 rating 
action, it was determined that no change was warranted in the 
20 percent evaluation assigned to the veteran's 
service-connected left knee disability.  

Subsequently, by a February 1982 rating action, a 30 percent 
evaluation for the veteran's service-connected post-operative 
residuals of a left knee injury was assigned, effective from 
December 1981.  This award was based on a VA medical record 
which demonstrated that in December 1981 the veteran 
underwent an arthroscopy of his left knee  and was diagnosed 
with extensive osteoarthritic changes of his patella, both 
femoral condyles, and both tibial plateaus of his left knee; 
a torn anterior cruciate ligament of his left knee; a torn 
lateral meniscus; extensive scar tissue on the anterior 
portion of his medial joint line; and extensive hyperemia of 
the synovium of his left knee.  

Subsequently, in December 1982, the veteran underwent a VA 
examination which demonstrated a left knee circumference of 
43 centimeters, a right knee circumference of 41 centimeters, 
and patellar reflexes which were equal and active 
bilaterally.  Specific evaluation of the veteran's left knee 
indicated crepitus, nontenderness, flexion of 125 degrees, 
extension of 40 degrees, an inability to squat and to rise 
due to a painful left knee, and a tortuous scar (with a 
slight keloid formation but with no adherence to underlying 
tissue) on the medial aspect of the left leg extending from 
the distal one-third of the thigh to the proximal one-third 
of the lower leg including the lateral aspect of the left 
knee.  X-rays taken of the veteran's left knee showed 
osteoarthritis.  The examiner diagnosed osteoarthritis of the 
left knee.  

In January 1983 rating action, it was determined that the 
additional evidence did not warrant a disability evaluation 
greater than 30 percent for the veteran's service-connected 
left knee disability.  

Thereafter, in January 1985, the veteran underwent another VA 
examination which demonstrated a normal gait; the ability to 
walk on toes; the ability to walk on heels with anterior left 
knee pain; limitation of squatting ability to 75 percent with 
anterior left knee pain; absent reflexes; a positive left 
drawer test with forward movement of the distal segment of 
the left knee by one-half inch; absent sensation over the 
left knee medially, anteriorly, and laterally, decreased 
sensation over the left distal thigh and over the left 
proximal leg; medial instability of the left knee; pain of 
the left knee anteriorly with McMurray test; tenderness to 
palpation over the left knee anteriorly, medially, laterally, 
and posteriorly; active range of motion of all lower 
extremity joints which was within normal limits; fair to good 
strength of all left lower extremity muscle groups; and one 
surgical scar over the left knee medially and anteriorly 
measuring nine inches by one inch.  X-rays taken of the 
veteran's left knee joint showed effusion of the pre-patellar 
and joint space areas, evidence of old trauma to the tibial 
plateau, synovial metaplasia, and degenerative changes.  The 
examiner diagnosed status post reconstruction of the left 
knee.  

In an April 1985 rating action, it was determined that the 
additional evidence warranted a decrease in the evaluation of 
the veteran's service-connected status post operative 
residuals of a left knee injury to 20 percent, effective from 
July 1985.  

Between May and June 1985, the veteran was hospitalized for 
12 days for left knee treatment.  He reported having 
re-injured his left knee when it gave way.  In addition, he 
complained of swelling, scrapes, and pops.  A physical 
examination upon admission demonstrated 2+ effusion, a 
positive anterior drawer sign, range of motion of 87 degrees, 
and a long medial scar which "goes anteriorly and reaches 
down below the tibial tubercle."  A diagnosis of internal 
derangement of the left knee was made.  Based on this medical 
report, in an August 1985 rating action, it was determined 
that no change was warranted in the 20 percent evaluation 
assigned to the veteran's service-connected left knee 
disability.  

A VA outpatient treatment record dated in August 1991 
reflected treatment for chronic left knee pain.  An 
outpatient evaluation completed in December 1991 demonstrated 
a scar over the veteran's left knee, a trace of edema, no 
erythema, and no warmth.  

In May 1992, the veteran underwent a VA joints examination 
which demonstrated a long medial joint line surgical 
well-healed and nontender scar, mild hypertrophy particularly 
along the medial joint line (without tenderness to 
palpation), active and passive range of motion from zero to 
130 degrees with some complaints of pain, moderate crepitus 
with motion, 1+ laxity of the medial collateral ligament, 
slight laxity of the anterior cruciate ligament, no lateral 
instability, the ability to stand and to bear full weight on 
the leg, the ability to heel and toe walk with some knee 
pain, the ability to squat partially due to pain and limited 
motion, good muscular development and strength, no muscle 
atrophy, and a five degree varus deformity.  X-rays taken of 
the veteran's left knee showed extensive synovial 
osteochondromatosis with spurring of the distal femur and 
proximal tibia and patella.  The examiner provided an 
impression of symptomatic post-operative internal derangement 
of the left knee with mild limitation of flexion, mild 
instability, and slight varus deformity.  

In a June 1992 rating action, it was determined that the 
additional evidence did not warrant a change in the 
20 percent rating assigned to the veteran's service-connected 
status-post residuals of a left knee injury.  

A June 1992 VA outpatient medical record subsequently 
received at the RO in September 1992 reflected the veteran's 
complaints of worsening left knee pain.  By a September 1992 
rating action, an evaluation greater than 20 percent for the 
veteran's service-connected left knee disability was denied.  

In April 1994, the veteran underwent a VA examination of his 
left knee which demonstrated motion from zero to 105 degrees, 
a 2+ posterior drawer sign, a stable medial collateral area, 
a negative McMurray's maneuver, a left knee circumference of 
45 centimeters, quadricep weakness on the left, and a 
20 centimeter curvilinear well-healed scar (without evidence 
of keloid formation) over the medial aspect of the knee.  
X-rays taken of the veteran's left knee showed advanced 
arthritic degeneration involving the patella, femur, and 
tibia with several very large loose bodies grouped in the 
posterior aspect of the knee.  The examiner provided a 
diagnostic impression of post-traumatic instability of the 
left knee with severe deficit of the posterior cruciate 
function, multiple loose bodies, and associated arthritic 
degeneration of the left knee.  

In a September 1994 rating action, it was determined, that 
the additional evidence did not warrant a change in the 
20 percent evaluation assigned to the veteran's 
service-connected left knee disability.  

In August 1995, the veteran underwent a VA orthopedic 
examination of his left knee which demonstrated a large 
well-healed medial parapatellar incision, "a well-healed 
arthroscopy," absence of 5 degrees of extension, the ability 
to flex to 120 degrees, mild varus deformity (which was 
consistent with an old medial meniscectomy), a mildly 
unstable medial collateral ligament (MCL) which was mildly 
unstable to valgus stress at 20 degrees of flexion with a 
Grade I examination and a firm endpoint, a positive Lachman's 
sign, a positive pivot shift, a posterior cruciate ligament 
(PCL) which was intact to stress, a nontender joint line 
medially and laterally, as well as mild patellofemoral 
compression tenderness.  X-rays taken of the veteran's left 
knee provided findings which were consistent with remote 
trauma and resulting degenerative changes.  Calcified bodies 
were thought to represent calcification related to 
hemarthrosis or to synovial osteochondromatosis.  The 
examiner diagnosed status post severe injury to the left knee 
with multiple surgeries, persistent anterior cruciate 
ligament (ACL) insufficiency, a mild MCL, instability, 
restricted motion, and degenerative arthritis (by 
radiographic films).  

In October 1995, the veteran was hospitalized for 
approximately one week for treatment for recurrent deep 
venous thrombosis of his left lower extremity, newly 
diagnosed diabetes mellitus, and knee instability.  An 
orthopedic surgical evaluation conducted during this 
hospitalization provided an assessment of a total lateral 
collateral ligament tear with a component of patellar 
subluxation as well as a recommendation of a sports brace for 
lateral stability.  The veteran was given a neoprene knee 
brace and instructed to seek follow-up treatment with the 
Orthopedic Surgery Clinic as an outpatient.  

In October 1995, approximately two weeks after discharge from 
this hospitalization, the veteran received follow-up 
treatment at the VA Orthopedic Clinic.  He reported having a 
long history of chronic left knee instability.  He was fitted 
for a brace and instructed to return for follow-up treatment 
as needed.  

In a February 1996 rating action, it was determined that the 
pertinent medical records did not warrant a disability 
evaluation greater than 20 percent for the veteran's 
service-connected status post residuals of a left knee 
injury.  

In June 1997, the veteran was hospitalized for two weeks for 
left knee treatment.  During this hospitalization, he 
underwent a total left knee arthroplasty that was uneventful.  
Post-operatively, he progressed slowly through physical 
therapy.  Twelve days after surgery, he was able to flex his 
left knee to 80 degrees.  Thirteen days after the operation, 
he was able to flex his left knee to 85-90 degrees.  Upon 
discharge, a diagnosis of status post total left knee 
arthroplasty utilizing a Johnson and Johnson system with 
degenerative joint disease was made, and the veteran was 
instructed to continue his physical therapy exercises at 
home.  

In July 1997, approximately two weeks after discharge from 
this hospitalization, the veteran complained of an infected 
knee which was "oozing brown stuff," swollen, and painful.  
He did not report for his physical therapy appointment that 
day.  

In November 1997, the Denver, Colorado Regional Office 
considered these additional medical records.  It was 
determined that the evidence showed an increase in the 
severity of the veteran's service-connected residuals of a 
left knee injury.  The veteran was awarded a temporary total 
rating (pursuant to 38 C.F.R. § 4.30) from June to July 1997 
as well as a subsequent 100 percent rating from August 1997 
to July 1998 and a 30 percent from August 1998 (pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055).  

In October 1998, the veteran underwent a VA general medical 
examination, at which time he complained of instability, 
limited range of motion, pain, fluid build-up, numbness, 
decreased feeling, and swelling in his left knee.  He 
reported that he was capable of completing his activities of 
daily living.  The examiner observed that the veteran had a 
normal gait and stable balance, did not avoid weight bearing 
on either of his lower extremities, provided no observable 
evidence of painful ambulation, used no assistive devices, 
and supported his weight by leaning back and resting his 
weight on his hands.  The examiner also noted that the 
veteran had, over his left knee, 17 centimeters and 17 1/2 
centimeters skin-colored scars without adhesions.  Further 
examination of the veteran's left knee demonstrated a 
circumference of 42 centimeters (compared with 38 centimeters 
circumference of the right knee), flexion from 14 degrees to 
65 degrees, the ability to lift his left leg 26 times (with 
"10# weights" at his left ankle) before stating that he 
felt like his knee was "getting a workout," slower movement 
of the left leg (as compared to the right leg), no erythema 
or swelling, more warmth of the left leg (as compared to the 
right leg), and decreased sensation of the left lower leg.  

X-rays taken of the veteran's left knee showed a complete 
replacement of the joint.  The examiner diagnosed, in 
pertinent part, left knee arthroplasty.  

In a January 1999 rating action, it was determined that the 
additional evidence did not warrant a change in the 
30 percent evaluation assigned to the veteran's 
service-connected left knee disability.  Following 
notification of the decision, the veteran perfected a timely 
appeal with respect to the denial of his increased rating 
claim.  

According to the additional relevant evidence received during 
the current appeal, x-rays taken of the veteran's left knee 
in May 1999 showed a left total knee arthroplasty without any 
evidence of fracture or dislocation.  Three phase bone 
imaging completed on the veteran's left knee one day later in 
May 1999 showed increased uptake in this joint including the 
distal femur, patella, proximal tibia, and those surfaces 
immediately adjacent to the prosthetic components.  The 
diffuse and marked increased uptake was found to be highly 
suspicious for changes secondary to inflammation from a 
septic joint and to be consistent with early osteomyelitis.  

Approximately two weeks later in May 1999, the veteran 
presented testimony regarding this increased rating claim 
before a hearing officer at the RO.  In particular, the 
veteran testified that he experiences pain and instability in 
his left knee.  Hearing transcript (T.) at 1-6.  

Additional VA medical records indicate several outpatient 
treatment sessions between May and June 1999.  These reports 
reflect the veteran's continued complaints of left knee pain, 
limited flexion, and occasional swelling.  In May 1999, the 
veteran's left knee was aspirated with a negative gram stain.  
An evaluation subsequently completed in June 1999 included 
the veteran's complaints of persistent pain.  An examination 
demonstrated pain with flexion to 100 degrees with 
impingement, full extension, no effusion, no instability, no 
patellofemoral pain, and diffuse tenderness without warmth or 
erythema.  X-rays taken of the veteran's left knee showed 
posterior osteophytes, peripheral calcifications, and no 
obvious loosening.  


Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected left knee disability is 
evaluated pursuant to Diagnostic Code 5055.  According to 
Diagnostic Code 5055, a total evaluation will be assigned for 
one year following implantation of the knee joint prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  Thereafter, 
the minimum rating for impairment resulting from a prosthetic 
replacement of the knee joint is 30 percent.  Id.  The next 
higher rating of 60 percent requires evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Id.  Intermediate degrees of 
residual weakness, pain, or limitation of motion may be rated 
by analogy to diagnostic codes 5256, 5261, or 5262.  Id.  

According to Diagnostic Code 5256, which evaluates impairment 
resulting from ankylosis of the knee, evidence of a favorable 
angle in full extension, or in slight flexion between zero 
and ten degrees, warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  The next 
higher rating of 40 percent requires evidence of extremely 
unfavorable ankylosis in flexion at an angle between 10 and 
20 degrees.  Id.  A 50 percent evaluation requires evidence 
of extremely unfavorable ankylosis in flexion at an angle 
between 20 and 45 degrees.  Id.  Evidence of extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more is necessary for the award of a 60 percent disability 
rating.  Id.  

According to the Diagnostic Code 5261, which evaluates 
impairment resulting from limitation of extension of the leg, 
evidence that extension of the leg is limited to 20 degrees 
is necessary for the grant of a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  A 40 percent 
disability evaluation requires evidence of limitation of 
extension to 30 degrees.  Id.  Evidence of limitation of 
extension of the leg to 45 degrees is required for the grant 
of a 50 percent disability evaluation.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Code 5261 clearly contemplate limitation of motion 
of the knee joint.  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) require that problems 
such as pain on use be specifically considered by any 
examiner charged with evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2001).  

According to Diagnostic Code 5262, which rates impairment of 
the tibia and fibula, evidence of malunion of the tibia and 
fibula with marked knee or ankle disability is necessary for 
the assignment of a 30 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  The highest 
rating allowable under this Code, 40 percent, requires 
evidence of nonunion of the tibia and fibula with loose 
motion and with the need for a brace.  Id.  

On the occasion of a hearing on appeal before a VA hearing 
officer in May 1999, the veteran complained of pain and 
instability in his left knee.  He further noted that he 
continues to receive VA outpatient treatment for symptoms 
related to his service-connected left knee disability.  In 
addition, he asserts that such symptomatology warrants a 
higher disability rating for his service-connected residuals 
of a left knee injury, to include status post left total knee 
arthroplasty.  The veteran's descriptions of his left knee 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected left knee 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The veteran's service-connected residuals of a left knee 
injury, to include status post left total knee arthroplasty, 
is currently evaluated as 30 percent disabling.  The medical 
evidence received during the current appeal reflects that 
this disability is manifested by skin-colored scars without 
adhesions; a circumference of 42 centimeters (compared with 
38 centimeters circumference of the right knee); slower 
movement of the left leg (as compared to the right leg); 
decreased sensation of the left lower leg; diffuse 
tenderness; flexion to 100 degrees with pain and impingement; 
full extension; the ability to lift the left leg 26 times 
(with "10# weights" at the left ankle) before experiencing 
a "workout" feeling; a normal gait and stable balance; no 
avoidance of weight bearing on the left lower extremity; no 
observable evidence of painful ambulation; no use of 
assistive devices; no erythema, swelling, effusion, 
instability, patellofemoral pain, or warmth; as well as 
radiographic evidence of posterior osteophytes, peripheral 
calcifications, and no obvious loosening, fracture, or 
dislocation.  

Pursuant to Diagnostic Code 5055, the next higher rating 
above 30 percent is 60 percent.  This higher evaluation 
requires evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  
Significantly, although the recent medical evidence of record 
reflects flexion of the left knee to 100 degrees with pain 
and impingement as well as diffuse tenderness of this joint, 
these reports also illustrate full extension, the ability to 
lift the left leg 26 times (with "10# weights" at the left 
ankle) before experiencing a "workout" feeling, as well as 
no warmth, instability, or patellofemoral pain.  As such, the 
Board must conclude that the next higher disability rating of 
60 percent cannot be awarded based upon impairment resulting 
from a prosthetic replacement of the veteran's left knee 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  

Additionally, pursuant to Diagnostic Code 5256, which 
evaluates impairment resulting from ankylosis of the knee, a 
rating of 40 percent requires evidence of extremely 
unfavorable ankylosis in flexion at an angle between 10 and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  
The recent pertinent medical evidence does not demonstrate 
that the veteran has unfavorable ankylosis of his left knee.  
As such, a rating greater than the currently assigned 
30 percent evaluation for his service-connected left knee 
disability, pursuant to Diagnostic Code 5256 which rates 
impairment resulting from unfavorable ankylosis of this 
joint, is not warranted.  Id.  

The recent medical evidence of record also reflects that the 
veteran has full extension of his left knee.  Consequently, a 
disability evaluation greater than the currently assigned 
rating of 30 percent, based upon limitation of extension of 
this joint, cannot be awarded.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  

Further, although recent examinations of the veteran's left 
knee have shown flexion to 100 degrees with pain and 
impingement, diffuse tenderness, and slower movement of the 
left leg (as compared to the right leg), these evaluations 
have also indicated that the veteran does not use assistive 
devices and has full extension of his left knee, the ability 
to lift his left leg 26 times (with "10# weights" at the 
left ankle) before experiencing a "workout" feeling, a 
normal gait and stable balance, no avoidance of weight 
bearing on his left lower extremity, no observable evidence 
of painful ambulation, as well as no erythema, swelling, 
effusion, instability, patellofemoral pain, or warmth.  As 
such, the Board concludes that the currently assigned 
30 percent rating for the service-connected residuals of a 
left knee injury, to include status post left total knee 
arthroplasty, contemplates any functional impairment, pain, 
and weakness experienced by the veteran as a result of this 
service-connected left knee disorder.  In other words, the 
current rating of 30 percent for this disability reflects the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his left knee.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001).  

Moreover, the recent medical evidence of record does not 
demonstrate that the veteran has a nonunion of his left tibia 
and left fibula with loose motion and with the need for a 
brace.  Consequently, a disability evaluation greater than 
the currently assigned rating of 30 percent, based upon 
impairment of the veteran's left tibia and fibula, cannot be 
awarded.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 30 percent 
for the service-connected residuals of a left knee injury, to 
include status post left total knee arthroplasty, is not 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating for this service-connected 
disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in April 1999 and in the supplemental 
statements of the case issued in January 2000 and in March 
2002 in the present case, the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) were included and it was determined 
that referral for extra-schedular consideration for the 
increased rating issue regarding the service-connected 
residuals of a left knee injury, to include status post left 
total knee arthroplasty, was not warranted.  The Board 
agrees.  

In this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, as the Board 
has discussed in this decision, a higher schedular rating is 
provided for the veteran's service-connected knee disability 
under Diagnostic Codes 5055, 5256, 5261, and 5262, but the 
medical evidence supporting such a higher rating is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for his service-connected left knee 
disability.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected knee disorder.  

Consequently, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an 
extra-schedular rating for the service-connected residuals of 
a left knee injury, to include status post left total knee 
arthroplasty.  This disability is appropriately rated under 
the schedular criteria.  



ORDER

A rating greater than 30 percent for residuals of a left knee 
injury, to include status post left total knee arthroplasty, 
is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

